ORIGINAL                                                                                      10/21/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 19-0453


                                       DA 19-0453
                                                                            RLED
STATE OF MONTANA,                                                            OCT 2 1 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Court
            Plaintiff and Appellee,                                         State of Montana



      v.                                                             ORDER

TOSTON GRAY LAFOURNAISE,

            Defendant and Appellant.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for oral
argument before the Court sitting en banc and is hereby set for argument on Wednesday,
December 8, 2021, at 9:30. a.m. The oral argument will be conducted entirely by visual and
audio communication devices on Zoom. All counsel, as well as every member of the Court,
will appear via Zoom. The argument will be live-streamed and can be accessed through the
Court's website at http://stream.vision.net/MT-JUD/.
       IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) rninutes for the Appellant and thirty (30)
minutes for the Appellee.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.
       DATED this Z.- ► day of October, 2021.
                                                  For the Court,




                                                                 Chief Justice